Title: To John Adams from Samuel Williams, 1 June 1797
From: Williams, Samuel
To: Adams, John



Sir!
Hamburgh, 1 June, 1797

I have the honour of transmitting to you a packet from, & at the request of, Mr. Herbert Croft, with a letter addressed to me.
A casual and short acquaintance with him permits me only to say, that the description, he gives of himself, appears pretty just.
When he mentioned his intention of offering his services and his Dictionary to America, I was far from flattering him with a prospect of success; sensible that if England could not afford him encouragement, the state of America, at present, was not more favourable to his views.
You will pardon me, Sir, for troubling you with this application.
I have the Honour to be /  with perfect consideration,  / Sir, /  Your most obedient /  and faithful Servant

Saml. Williams